                     IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF ALASKA

    UNITED STATES OF AMERICA,
                                               No. 3:21-cr-00051-SLG-MMS-3
                      Plaintiff,

         vs.                                                    ORDER

    CHRISTINA BREANN BYLUND,

                      Defendant.



           I. MOTION PRESENTED

        Defendant, Christina Breann Bylund, through counsel, filed a Motion for Writ of

Habeas Corpus ad prosequendum. 1 The Motion requested this Court to issue a Writ of

Habeas Corpus ad prosequendum, dated nunc pro tunc to May 4, 2021, returning Bylund

to the State of Alaska Department of Corrections’ [DOC] custody so she may serve out her

state sentence. 2 On May 21, 2021, this Court issued an order denying the Motion as moot,

relying on case law and Federal Bureau of Prisons guidance which indicate Bylund is

considered to be in State of Alaska DOC custody. 3

        On May 26, 2021, Bylund filed a Motion for Reconsideration 4 of this Court’s order

at Docket 38, providing documents and emails indicating the State of Alaska DOC refuses


1
  Dkt. 35.
2
  Id. at 1-2. Prior to the original writ being issued on May 4, 2021, the defendant had been
in State of Alaska custody serving sentences in cases 3AN-17-10327CR and
3AN-20-05305CR. Her sentences were due to expire on May 21, 2021.
3
  Dkt. 38.
4
  Dkt 40.


       Case 3:21-cr-00051-SLG-MMS Document 45 Filed 06/03/21 Page 1 of 7
to consider inmates who by virtue of writ have been brought to federal court as state

prisoners, even if in the primary jurisdiction of state custody. 5 Thus, Bylund is unable to

complete her state sentence and be released in her federal case, nor is she receiving time

for any possible federal sentence in her current case pending before the court. As

appropriately noted, the Motion for Reconsideration is presenting “new material facts not

previously available.” 6

       Although the initial Motion for Writ of Habeas Corpus ad prosequendum provided

no authority for the requested writ; leaving this Court to determine the appropriate remedy

for defense’s request; in light of the facts presented in the Motion for Reconsideration, this

Court finds good cause to reopen the matter. 7

          II. PROCEDURAL BACKGROUND

       On April 29, 2021, the Government filed a Motion for Writ of Habeas Corpus ad

prosequendum in conjunction with the grand jury’s return of an indictment charging

Bylund with felon in possession of a firearm. 8 Prior to being brought before this Court on

May 4, 2021 for an arraignment on an indictment, Bylund was “imprisoned by the State of

Alaska [DOC], at Highland [sic] Mountain Correction [sic] Center.” 9 On May 4, 2021,

Bylund appeared for her arraignment on the indictment and consented to detention with the




5
  See Dkt 38; infra III. Law of Writ of Habeas Corpus - for further discussion on primary
and secondary custody.
6
  L.Crim.R. 47.1(g)(1)[B].
7
  This Court granted the Motion for Reconsideration at Docket 44.
8
  Dkts. 2, 5.
9
  Dkt. 5 at 1; see supra ftnt. 1.


      Case 3:21-cr-00051-SLG-MMS Document 45 Filed 06/03/21 Page 2 of 7
understanding she could apply for bail at a later date. 10 On May 5, 2021, the court

scheduled Bylund’s second federal court appearance, her bail review hearing, for May 13,

2021. Each time the U.S. Marshals transported Bylund for her appearance in federal court.

        On May 13, 2021, Bylund was found to be releasable in her federal criminal case. 11

The Motion for Writ of Habeas Corpus ad prosequendum was filed by Bylund on the same

day. 12 On May 21, 2021, this Court denied the Motion for Writ as moot 13; and on May 26,

Bylund filed a Motion for Reconsideration 14 based on the newly presented facts regarding

State of Alaska DOC’s refusal to consider Bylund as a state prisoner while on a federal

writ.

           III.       LAW OF WRIT OF HABEAS CORPUS

        Writs play a variety of roles. When a prisoner is not yet sentenced, as in this case,

the general authority of the federal courts to writ an individual from state custody into

federal custody is 28 U.S.C. § 2241. Section 2241 permits writs of habeas corpus for

prosecution (ad prosequendum 15), writs of habeas corpus for challenging “the execution of


10
   Dkt. 9.
11
   Dkt. 32.
12
   Dkt. 35.
13
   Dkt. 38.
14
   Dkt. 40.
15
   See U.S. v. Mauro, 436 U.S, 340, 357 (1978) (citing to Carbo v. U.S., 364 U.S. 611, 614
(1961)):

        United States district courts are authorized by 28 U.S.C. § 2241(a) to grant
        writs of habeas corpus; expressly included within this authority is the power
        to issue such a writ when it is necessary to bring a prisoner into court to
        testify or for trial. § 2241(c)(5). This Court has previously examined in great
        detail the history of the writ of habeas corpus ad prosequendum, observing
        that § 14 of the first Judiciary Act, 1 Stat. 81, authorized courts of the United


        Case 3:21-cr-00051-SLG-MMS Document 45 Filed 06/03/21 Page 3 of 7
a federal prisoner’s sentence,” 16 and writs with the general authority of the courts to

involve itself in the protection of due process and equal protection of an individual’s

constitutional rights. The power of a section 2241 writ authorizes the federal courts to order

an in-custody individual to be brought before the federal judiciary. 17

       A writ of habeas corpus ad prosequendum permits one jurisdiction, here the federal

government, to take temporary custody of a prisoner confined within another jurisdiction,

in this case the State of Alaska, and proceed in bringing criminal charges against the

prisoner in federal court. 18

       Yet, “[i]n all cases of concurrent jurisdiction or otherwise, the court that first

acquires jurisdiction holds it to the exclusion of all others, until its judgment is satisfied.” 19

As explained in Taylor v. Sawyer, these types of situations require “not only definite rules

fixing the powers of the courts in cases of jurisdiction over the same persons and things in

actual litigation, but also a spirit of reciprocal comity and mutual assistance to promote due

and orderly procedure.” 20

       Dual-sovereignty is reenforced by the U.S. Supreme Court’s holding in Gamble v.

U.S.; the dual-sovereignty doctrine does not violate constitutional rights of the accused



       States to issue writs of habeas corpus.
16
   See Mauro, 436 U.S. at 358; also Taylor v. Reno, 164 F.3d 440 (9th Cir. 1998); and
Taylor v. Sawyer, 284 F.3d 1143 (9th Cir. 2002).
17
   Mauro, 436 U.S. at 358.
18
   See Thomas v. Brewer, 923 F.2d 1361 (9th Cir. 1991); also Reno, 164 F.3d at 445.
19
   Ponzi v. Fessenden, 258 U.S. 254, 259 (1922).
20
     284 F.3d 1143, 1150-51 (9th Cir. 2002) (citing Ponzi v. Fessenden,
258 U.S. 254, 259 (1922)).


      Case 3:21-cr-00051-SLG-MMS Document 45 Filed 06/03/21 Page 4 of 7
when both the federal and state governments decide to prosecute for the same conduct. 21

Additionally, it has long been held by the U.S. Supreme Court that the jurisdiction that

arrests and acquires the defendant first, maintains primary custody until she has served her

sentence and the judgment is satisfied. 22

         Similar to the situation at hand is the idea that a state court cannot dictate the

sentence that a federal court may impose on a defendant; nor can a federal court dictate the

sentence that a state court may impose. 23 Under 18 U.S.C. § 3584(a), each federal sentence

is determined independently of any other jurisdictional sentence. 24 Accordingly, “[a]

federal sentence does not begin to run [nor does the inmate retain prior custody credit]

when a federal defendant is produced for prosecution by a federal writ of habeas corpus ad

prosequendum from state custody. The state authorities retain primary jurisdiction over the

prisoner; federal custody does not commence until state authorities relinquish the prisoner

on satisfaction of the state obligation.” 25 Relevant here is that Bylund has yet to satisfy her

sentences in her State of Alaska criminal cases.


21
     139 S. Ct. 1960, 1964 (2019) (citations omitted):
         We have long held that a crime under one sovereign’s laws is not the same
         offence as a crime under the laws of another sovereign. Under this dual-
         sovereignty doctrine, a State may prosecute a defendant under state law even
         if the Federal Government has prosecuted him for the same conduct under a
         federal statute.
22
   Thomas, 923 F.2d at 1365; see also Ponzi, 258 U.S. at 260 (establishing the principle of
primary jurisdiction between state and federal cases); and Gamble, 139 S. Ct. at 1965.
23
   See 18 U.S.C. § 3584(a); and Gamble, 139 S. Ct. at 1966-1967.
24
   Del Guzzi v. U.S., 980 F.2d 1269 (9th Cir. 1992); see 18 U.S.C. § 3584(a); see also the
principles of comity – and the dual-sovereignty rule.
25
   INTERACTION OF FEDERAL AND STATE SENTENCES WHEN THE FEDERAL
DEFENDANT IS UNDER STATE PRIMARY JURISDICTION, Henry J. Sadowski,


        Case 3:21-cr-00051-SLG-MMS Document 45 Filed 06/03/21 Page 5 of 7
       A writ of habeas corpus ad prosequendum requests a defendant who was held in

state custody be produced in federal court on a specific date and “such other proceedings

as the court may desire,” 26 and requires that ample notice is provided to the state that the

federal government is going to borrow the prisoner for prosecution; this can be done

successfully without interrupting the state's priority of jurisdiction, and its right to enforce

its sentence. 27

       Here, the U.S. Marshals took temporary custody of Bylund to transport her to the

federal courthouse; once she was returned to Hiland Mountain Correctional Center on

May 4, 2021, she was no longer in federal custody, rather she reverted back to the custody

of the State of Alaska. What is important to note is that Bylund was in the process of serving

her state sentence, she was not in pretrial custody for purposes of her state case

           IV.        CONCLUSION

       THEREFORE, this Order makes clear that on May 4, 2021, federal authorities

‘borrowed’ Bylund from the State of Alaska via a writ of habeas corpus ad prosequendum

so she could answer to her federal charges, yet the U.S. Marshals did not retain custody

from May 4, 2021 on; rather the federal government and the federal district court merely




Regional Counsel – Northeast Region, Federal Bureau of Prisons, at 2 (July 7, 2011).
26
   Dkt. 6.
27
   See also Thomas, 923 F.2d at 1365.


      Case 3:21-cr-00051-SLG-MMS Document 45 Filed 06/03/21 Page 6 of 7
obtained Bylund’s presence for those hearings without it interfering with her state custodial

obligation.

         IT IS FURTHER ORDERED, the Writ of Habeas Corpus ad prosequendum

issued by the United States District Court for the District of Alaska on May 4, 2021, was

hereby QUASHED, nunc pro tunc on May 13, 2021. 28

         Although, this Court lacks the authority to direct the State of Alaska DOC to credit

Bylund’s time that she has served while at Hiland Mountain Correctional Center since her

arraignment and her bail review hearing in federal district court, it bears repeating, the State

of Alaska has maintained primary custody of Ms. Bylund and the federal writ is no longer

enforceable.

         IT IS FURTHER ORDERED, the Motion for a Writ of Habeas Corpus ad

prosequendum filed at Docket 35 and its request to place Bylund back into State custody

is hereby GRANTED in part and DENIED in part. By operation of law, Bylund was

returned to state custody upon her return to Hiland Mountain Correctional Center.

FURTHERMORE, the federal Writ of Habeas Corpus ad prosequendum is no longer

enforceable.

         IT IS SO ORDERED this 3rd day of June, 2021 at Anchorage, Alaska.


                             s/Matthew M. Scoble
                             UNITED STATES MAGISTRATE JUDGE




28
     See Dkt. 6.


        Case 3:21-cr-00051-SLG-MMS Document 45 Filed 06/03/21 Page 7 of 7
